— Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered April 22, 2009 in a legal malpractice action. The order, insofar as appealed from, denied in part defendants’ motion for summary judgment.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on February 3, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Centra, Carni and Pine, JJ.